Citation Nr: 1534756	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran initially claimed service connection for "hearing/loss right and left ears."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in November 2009.  In this decision, the Board denies service connection for hearing loss of the right and left ears.  However, because the reasons and bases for denying service connection for left ear hearing loss differ from those for denying service connection for right ear hearing loss, the Board has characterized the claim as two separate issues, as shown on the title page.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2013.  The Veteran was scheduled for the requested Board hearing in November 2014.  However, the Veteran asked that the hearing be rescheduled.  See VA form 21-4138, Statement in Support of Claim, received in November 2014.  In a letter dated in June 2015, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on July 20, 2015.  VA sent the Veteran and his representative a followup letter in July 2015 reminding him of the July 20, 2015 hearing.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

In a statement received by VA in November 2014, the Veteran indicated that he is not satisfied with the representation he has received from the Texas Veterans Commission, and that he planned to hire an attorney to represent him in this matter.  See VA form 21-4138, received in November 2014.  However, the Veteran has not submitted documentation appointing another representative.  In addition, the Board does not interpret the Veteran's November 2014 statement as revoking the appointment of Texas Veterans Commission as the representative for the matter currently before the Board.  Accordingly, the Board has listed Texas Veterans Commission as the representative on the title page.


FINDINGS OF FACT

1.  The probative evidence of record does not reflect a current left ear hearing loss disability for VA purposes.

2.  The probative evidence of record does not reflect that right ear hearing loss, noted at entrance into active service, was aggravated beyond its natural progression during active service, nor demonstration of current right ear hearing loss disability for VA purposes at any time during or proximate to the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).

2.  The preexisting right ear hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated.  38 U.S.C.A. §§ 1131, 1132, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2010 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the factors pertinent to the establishment of service connection, an effective date, and a disability rating.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the claims file contains the Veteran's service treatment records, VA treatment records, and statements from the Veteran.

In addition, the Veteran was afforded VA audiological examinations in April 2010, September 2010, and June 2013 in connection with the issues on appeal.  Review of the VA examination reports reveals that the April 2010 and September 2010 VA examinations are inadequate for decision making purposes because both the April 2010 VA examiner and the September 2010 VA examiner concluded that the audiological testing conducted as part of the examination was inaccurate due to poor reliability.  However, the June 2013 VA examination is adequate for decision making purposes.  Specifically, the June 2013 VA examination report includes diagnoses and opinions that are congruent with the other evidence of record and that were rendered based on a physical examination of the Veteran and a review of the record.  The June 2013 VA examiner indicated that the audiological testing conducted as part of the examination is valid.  The opinions provided in the June 2013 VA examination report are accompanied by complete rationales.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Board finds that an adequate VA examination as has been provided in relation to the issues on appeal.

The Board acknowledges that the Veteran has requested that he be provided another VA examination, and that the VA examination be conducted by an examiner other than the June 2013 VA examiner.  See VA Form 21-4138, received in December 2013.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, as noted above, the Veteran was provided an adequate VA examination in June 2013.  The Veteran has not presented any argument as to why the June 2013 VA examination should be viewed as inadequate.  As such, the Board concludes that the evidence currently of record is sufficient to decide the claim, and no further VA examinations are necessary.  Therefore, a remand to provide another VA examination is not warranted.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The "chronic" in-service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to the "chronic" diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In such cases, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  For the purpose of establishing service connection, it is not required that a hearing loss disability for VA purposes be demonstrated during service.  Rather, service connection is possible if a current hearing loss disability can adequately be linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.

Left Ear Hearing Loss

The Veteran contends that he currently has left ear hearing loss that is due to in-service noise exposure.  Specifically, the Veteran has indicated that, during service, he was exposed to noise from cannons and gunfire.  See, e.g., June 2013 Decision Review Officer hearing transcript.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for left ear hearing loss because the probative evidence of record does not show that there is a current left ear hearing loss disability for VA purposes.

As noted above, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric and speech recognition testing.  Here, the record is absent for evidence of a current left ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Specifically, the June 2013 VA examination report includes an audiogram report revealing findings for the left ear of 5 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 5 dB at 3000 Hz, and 5 dB at 4000 Hz, with a left ear speech recognition score of 98 percent.  Thus, the auditory thresholds for the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 dB, and none of the auditory thresholds at the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 26 dB or greater.  In addition, the Veteran's speech recognition score using the Maryland CNC Test was not less than 94 percent for the left ear.  Therefore, the left ear audiometric findings do not constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The Board acknowledges that audiological testing conducted as part of the April 2010 VA examination does show a left ear hearing loss disability for VA purposes.  Specifically, the audiogram report in the April 2010 VA examination report shows auditory thresholds for the left ear in excess of 40 dB at 500, 1000, 2000, 3000, and 4000 Hz, and a left ear speech recognition score of 88 percent.  However, the examination report reflects that the examiner was unable to ascertain the Veteran's current hearing acuity accurately.  Rather, the examiner noted that the Veteran was uncooperative during the examination, and that test reliability was poor.  The April 2010 VA examiner declined to provide a diagnosis for hearing loss because "the Veteran would not give a consistent test."

The September 2010 VA examiner reported a similar lack of reliability.  Specifically, the September 2010 VA examiner noted that the Veteran had no difficulty participating in normal conversation, but then during testing "would not repeat words until a loudness level equivalent to a severe hearing loss."  As such, the examiner found that no accurate puretone thresholds could be obtained, and did not provide an audiogram report.

Given the Veteran's lack of cooperation and unreliable performance at the April 2010 and September 2010 VA examinations, the Board does not accept the April 2010 audiological testing results as probative evidence of a current left ear hearing loss disability.  Rather, the Board attaches probative weight to the June 2013 audiogram report and speech recognition testing results because the June 2013 VA examiner indicated that those test results are valid.  The June 2013 audiological findings do not show that the Veteran has a current left ear hearing loss disability for VA purposes.

The Board acknowledges the Veteran's contention that he has left ear hearing loss that is etiologically attributable to in-service noise exposure.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes requires medical and diagnostic testing.  The Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as hearing loss.  Therefore, his contentions do not constitute competent evidence of a current left ear hearing loss disability for VA purposes, and do not weigh against the probative value of the audiological test results in the June 2013 VA examination report.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current left ear hearing loss disability for VA purposes, the Board need not address the other elements of service connection for a left ear hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The Veteran contends that he currently has right ear hearing loss that is due to in-service noise exposure.  Specifically, the Veteran has indicated that, during service, he was exposed to noise from cannons and gunfire.  See, e.g., June 2013 Decision Review Officer hearing transcript.

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for right ear hearing loss.  The evidence shows that the Veteran had preexisting right ear hearing loss that was "noted" at entrance into active service and that did not increase in severity during active service.  Additionally, right ear hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, has not been demonstrated.

Specifically, a report of medical examination for entrance into active service dated in February 1982 includes an audiogram report revealing audiological findings for the right ear of 5 dB at 500 Hz, 15 dB at 1000 Hz, 40 dB at 2000 Hz, 20 dB at 3000 Hz, 20 dB at 4000 Hz, and 40 dB at 6000 Hz.  The Veteran was assigned a hearing loss profile of H2 under the PULHES classification system.  In addition, under the "Summary of Defects and Diagnoses" portion of the examination report, there is a notation of "Defective Hearing H-2."  A second audiological test conducted the same day reveals similar audiological findings for the right ear of 10 dB at 500 Hz, 15 dB at 1000 Hz, 40 dB at 2000 Hz, 20 dB at 3000 Hz, 25 dB at 4000 Hz, and 40 dB at 6000 Hz.  Thus, the Veteran had a right ear hearing loss disability for VA purposes upon entrance because the puretone threshold at 2000 Hz was 40 dB or greater.  The Board therefore finds that the Veteran's right ear hearing loss was "noted" at entrance and preexisted his active service.  The presumption of soundness does not attach, and service connection for right ear hearing loss may be considered only on the basis of aggravation during service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).

However, as noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is absent for evidence of current right ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The auditory thresholds for the right ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 dB, and none of the auditory thresholds at the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 26 dB or greater.  In addition, the Veteran's speech recognition score using the Maryland CNC Test was not less than 94 percent for the right ear.  Therefore, the right ear audiometric findings do not constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

Without evidence of a current right ear hearing loss disability for VA purposes, the Board need not address the other elements of service connection for right ear hearing loss.  Nevertheless, the Board will briefly address the question of whether the Veteran's preexisting right ear hearing loss increased in severity during active service and, if so, whether the increase is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The service treatment records do not include any audiological findings other than the two audiogram reports dated in February 1982, and do not include a report of medical examination for discharge from active service.  In November 1982, the Veteran was treated for cold symptoms and noted to have a wax build up in the ears.  Later in November 1982, the Veteran reported congestion in the ears.  He was assessed with otitis and given medications.  The service treatment records are otherwise absent for any notation of or complaint related to right ear hearing loss.

The April 2010 VA examiner was not provided a full copy of the record, and reviewed only the Veteran's DD Form 214 and a copy of the February 1982 report of medical examination for entrance into active service.  The April 2010 VA examiner opined that it is less likely than not that any hearing loss the Veteran may have is the result of or was caused by his military service, and noted that the Veteran had a hearing loss in his right ear upon entrance into active service.

The September 2010 VA examiner reviewed the claims folder, to include the February 1982 report of medical examination for entrance into active service, and concluded that the Veteran enlisted with high-frequency hearing loss in the right ear.  The September 2010 VA examiner opined that it is less likely than not that the in-service noise exposure exacerbated the right ear hearing loss the Veteran had at enlistment.

The June 2013 VA examiner also reviewed the claims folder, and concluded that the Veteran had a hearing loss prior to entering active service, and that the preexisting hearing loss was not aggravated beyond its normal progression during military service.  As a rationale for the opinion, the June 2013 VA examiner noted that the June 2013 VA examination revealed hearing that was better in the right ear than it was at the time at induction.  Thus, the examiner found that there had been no significant change in the Veteran's hearing from induction to present.

The Board again notes that the April 2010 and September 2010 VA examiners found the Veteran's performance on examination to be unreliable.  Therefore, the Board does not find the April 2010 and September 2010 VA examination reports to be probative evidence of a worsening in any preexisting right ear hearing loss.

The Board finds that the VA examination reports are entitled to great probative weight because they are based on personal examination of the Veteran and a review of the relevant records.  The September 2010 and June 2013 VA examinations were based on a full and thorough review of the entire record.  The VA examiners provided opinions that are supported by appropriate rationale, consistent with the evidence of record and based on the examiners' knowledge and expertise as audiologists.  As such, the Board finds that the record does not show that there was an increase in the severity of the Veteran's right ear hearing loss during active service, or even from entrance into active service through the present, beyond the natural progression of the disease, nor demonstration of right ear hearing loss disability for VA purposes.

The Board notes that the Veteran may sincerely believe that he has right ear hearing loss disability that was incurred in or aggravated by active service.  Moreover, the Board does not dispute his report of acoustic trauma in service.  However, the Veteran has not been shown to possess the requisite education, knowledge, and experience needed to render a competent opinion as to medical diagnosis, causation, or aggravation, of hearing loss.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  The Board assigns greater probative value to the medical evidence of record, including the service treatment records and the April 2010, September 2010, and June 2013 VA examination reports.  Thus, the probative evidence of record does not show an increase of severity in the Veteran's preexisting right ear hearing loss during service beyond the natural progression of the disease, nor current right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  As there is no increase in severity during service of the preexisting right ear hearing loss, the presumption of aggravation is not for application and service connection is not warranted.  See 38 C.F.R. § 3.306(b) (2014).  The preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


